Name: Decision of the EEA Joint Committee No 132/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: agricultural activity;  agricultural policy;  tariff policy;  Europe;  means of agricultural production
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(07)Decision of the EEA Joint Committee No 132/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0014 - 0015Decision of the EEA Joint CommitteeNo 132/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/720/EC of 9 December 1998 amending for the third time Decision 98/339/EC concerning certain protective measures relating to classical swine fever in Spain(2), is to be incorporated into the Agreement.(3) Commission Decision 1999/39/EC of 21 December 1998 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Brandenburg, Mecklenburg-Western Pomerania, and Lower Saxony and repealing Decision 96/552/EC(3), is to be incorporated into the Agreement.(4) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 10 (Commission Decision 98/339/EC) in Part 3.2 of Chapter I of Annex I to the Agreement:"- 398 D 0720: Commission Decision 98/720/EC of 9 December 1998 (OJ L 342, 17.12.1998, p. 30)."Article 2The following point shall be inserted after point 7 (Commission Decision 98/399/EC) under the heading "Acts of which the EFTA States and the EFTA Surveillance Authority shall take due account" in Part 3 of Chapter I of Annex I to the Agreement:"8. 399 D 0039: Commission Decision 1999/39/EC of 21 December 1998 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Brandenburg, Mecklenburg-Western Pomerania, and Lower Saxony and repealing Decision 96/552/EC (OJ L 11, 16.1.1999, p. 47)."Article 3Point 4 (Commission Decision 96/552/EC) under the heading "Acts of which the EFTA States and the EFTA Surveillance Authority shall take due account" in Part 3 of Chapter I of Annex I to the Agreement shall be abrogated.Article 4The texts of Decisions 98/720/EC and 1999/39/EC in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 5This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 342, 17.12.1998, p. 30.(3) OJ L 11, 16.1.1999, p. 47.